Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-11 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 11, 2022 and November 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: circuit diagrams of a pixel, specifically, figures 2, 4A-4D, 6, 8A-8D, 10, 11A-11D, 12, 13A-13D, do not include SC2_Odd(n) and SC2_Even(n) but merely SC2(n) connected to transistors T2 and T7.
Paragraphs 0096, 00101, 00104, 00114, 00138, 00142, 00145, 00153, 00175, 00180, 00183, 00190, 00213, 00217, 00219, 00227 discuss SC2_Odd(n) and SC2_Even(n).  Figures 3 and 7 illustrate SC2_Odd(n) and SC2_Even(n) as two different signals having different wave forms.  Figures 5 and 9 illustrate different signal stage components for SC2_Odd and SC2_Even.  However, each of circuit diagrams of a pixel, figures 2, 4A-4D, 6, 8A-8D, 10, 11A-11D, 12, 13A-13D, do not include SC2_Odd(n) and SC2_Even(n) but merely SC2(n) connected to transistors T2 and T7.  It is not clear from the disclosure and figures whether both signals, SC2_Odd(n) and SC2_Even(n), are applied to all T2, T7 transistors of all pixels (essentially adding both signals together by simultaneous application) or whether only one of either SC2_Odd(n) or SC2_Even(n) are applied to particular T2, T7 transistors of particular pixels (for example, each odd pixel of a row receives SC2_Odd(n) and each even pixel of a row receives SC2_Even(n); OR each odd row of pixels receives SC2_Odd(n) and each even row of pixels receives SC2_Even(n) OR some other method/application of SC2_Odd(n)/SC2_Even(n)) .
Support must be shown for any proposed changes to figures 2, 4A-4D, 6, 8A-8D, 10, 11A-11D, 12, 13A-13D. That is, indicate support by specifically pointing to page(s) and line numbers in the specification supporting any change to these figure(s). This will assist the Office in prosecuting this application
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al, U.S. Patent Publication No. 20200226978.
Consider claim 1, Lin teaches an organic light emitting display device (see Lin paragraph 0039 where an organic light-emitting diode (OLED) display is disclosed), comprising: a display panel in which a plurality of pixels are disposed (see Lin figure 1, element 14 display; figure 2, element 22 pixels and paragraph 0043 where display 14 may have an array of display pixels 22), 

wherein each of the plurality of pixels includes: 
an organic light emitting diode configured to emit light by a driving current (see Lin figure 17A, element 304 OLED and paragraph 0057 where drive transistor Tdrive controls the amount of current flowing from terminal 300 to terminal 302 through diode 304, and therefore the amount of emitted light 306 from display pixel 22.); 

a first transistor configured to control the driving current, the first transistor including a source electrode which is a first node, a gate electrode which is a second node, and a drain electrode which is a third node (see Lin figure 17A, element Tdrive); 

a second transistor configured to apply a data voltage to the first node (see Lin figure 17A, element Tdata); 

a third transistor configured to form a diode connection between the second node and the third node (see Lin figure 17A, element Toxide); 

a fourth transistor configured to apply an initialization voltage to the first transistor (see Lin figure 17A, element Tini); 

a fifth transistor configured to apply a high potential driving voltage to the first node (see Lin figure 17A, element Tem1); 

a sixth transistor configured to form a current path between the driving transistor and the organic light emitting diode (see Lin figure 17A, element Tem2); 

a seventh transistor configured to apply a reset voltage to a fourth node which is an anode electrode of the organic light emitting diode (see Lin figure 17A, element Tar and paragraph 0111 where transistor Tar to performs anode reset for the OLED); and 

a storage capacitor including a first electrode connected to the second node and a second electrode connected to a high potential driving voltage line which transmits the high potential driving voltage (see Lin figure 17A, element Cst, VDDEL), the organic light emitting display device is driven to be divided into a refresh frame when the data voltage is programmed in the pixel (see Lin figure 17B Active and paragraph 0111 where operations prior to time t6 are performed during the active/refresh period) and a reset frame when the anode electrode of the organic light emitting diode is reset (see Lin figure 17B, Blanking and paragraph 0111 where operations after time t6 are performed during the blanking period and paragraph 0116 where AR (anode reset) is performed for example during t8 “post-OBS/AR phase during Δt8 and a second additional post-OBS/AR phase during Δt9 in the blanking frame”), and the data voltage is maintained to a first level during the reset frame (see Lin figure 17B where DATA is maintained at VPARK during Blanking period).

Consider claim 3, Lin teaches all the limitations of claim 1 and further teaches wherein the third transistor is an n-type oxide thin film transistor (see Lin figure 17A, element Toxide and paragraph 0055 where n-type (i.e., n-channel) transistor such as semiconducting-oxide transistor Toxide) and the first transistor, the second transistor, and the fourth to seventh transistors are p-type low temperature polycrystalline silicon (LTPS) thin film transistors (see Lin figure 17A, elements Tdrive, Tdata, Tini, Tar and paragraph 0055-0056 where the other p-channel transistors may be thin-film transistors formed from a semiconductor such as silicon (e.g., polysilicon channel deposited using a low temperature process, sometimes referred to as LTPS or low-temperature polysilicon). And any one or more of the p-channel transistors may be n-type (i.e., n-channel) thin-film transistors.).

Consider claim 5, Lin teaches all the limitations of claim 1 and further teaches wherein the third transistor and the fourth transistor are an n-type oxide thin film transistor (see Lin figure 17A, element Toxide, Tini and paragraph 0056 where if desired, any of the remaining transistors Tdata, Tem1, Tem2, Tini1, and Tini2 may be implemented as semiconducting-oxide transistors), 

and the first transistor, the second transistor, and the fifth to seventh transistors are p-type low temperature polycrystalline silicon (LTPS) thin film transistors (see Lin figure 17A, elements Tdrive, Tdata, Tem1, Tem2, Tar and paragraph 0055-0056 where the other p-channel transistors may be thin-film transistors formed from a semiconductor such as silicon (e.g., polysilicon channel deposited using a low temperature process, sometimes referred to as LTPS or low-temperature polysilicon).).

Consider claim 11, Lin teaches all the limitations of claim 1 and further teaches wherein the refresh frame is divided into an initial period, a sampling period, and an emission period, during the initial period, the second node or the third node is initialized to the initialization voltage (see Lin figure 17B, Ini t3 and paragraph 0112 where During period Δt3, an initialization phase may be carried out by pulsing signal SC4 high while the other signals are deasserted. Driving signal SC4 high will turn on n-channel semiconducting-oxide transistor Tini to apply initialization voltage Vini to the gate terminal of the drive transistor), 

during the sampling period, the second node is charged with a voltage corresponding to a difference between the data voltage and a threshold voltage of the first transistor (see Lin figure 17B, Sampling t4 and paragraph 0113 where During period Δt4, a data programming/sampling phase may be performed by pulsing signal SC2 low while signal SC1 is still high and while signals SC3(n) and SC4 are deasserted. Driving signal SC2 low will turn on transistor Tdata to load the desired data signal onto the source terminal of the drive transistor while transistor Toxide is kept on to allow sampling of the threshold voltage Vth of the drive transistor), and 

during the emission period, the driving current flows to the organic light emitting diode to emit light (see Lin figure 17B where after t5 during t6 and before t7, the EM is asserted and paragraph 0062 where emission control signal EM(n) can be asserted (e.g., driven low or temporarily pulsed low) to turn on transistors Tem1 and Tem2 during an emission phase to allow current to flow through light-emitting diode 304.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 6,-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al, U.S. Patent Publication No. 20200226978 in view of ordinary skill.
Consider claim 2, Lin teaches all the limitations of claim 1 and further teaches wherein the reset frame includes a plurality of on bias stress periods (see Lin figure 17B Δt8, Δt9 multiple Post-OBS/AR periods), and during an on bias stress period from the plurality of on bias stress periods, the phase during Δt9 in the blanking frame. During the blanking period, the pulsing of signal SC3 will serve to carry out at least two corresponding anode resets using the adjusted Var voltage. T).

Lin does not expressly disclose that the data transistor turns on to provide a data voltage during OBS interval of blanking period.  However, in view of Lin’s explicit disclosure that Vobs may be set to some predetermined or suitable voltage level that can be applied to the drive transistor such that the sampled Vth will correspond as close to the desired Vdata as possible, one of ordinary skill in the art would have found it obvious to have modified Lin to have Tdata provide Vdata/Vobs so as to reduce a number of transistors of the circuit by using Tdata to perform the function of Tobs and Tdata.

Consider claim 4, Lin teaches all the limitations of claim 3 and further teaches wherein during the refresh frame, the initialization voltage which is applied to the fourth transistor is at a second level (see Lin figure 11 refresh frame Vdini is VL during initialization) and during the reset frame, the initialization voltage which is applied to the fourth transistor is at a first level (see Lin figure 11, Vertical Blanking frame where Vdini is VH during OBS2’; and paragraph 0144 where foregoing embodiments may be implemented individually or in any combination.  One of ordinary skill in the art would have been motivated to have modified embodiment of figure 17A with embodiment of figure 11 so as to incorporate combinations of disclosed embodiments as suggested by Lin without inventive inspiration using the teachings of Lin’s embodiments).  

Consider claim 6, Lin teaches all the limitations of claim 5 and further teaches wherein during the refresh frame and the reset frame, the initialization voltage which is applied to the fourth transistor is a second level (see Lin figure 11, refresh frame, Vertical Blanking frame where Vdini is VL during t1-t2, and part of t7-t8; and paragraph 0144 where foregoing embodiments may be implemented individually or in any combination.  One of ordinary skill in the art would have been motivated to have modified embodiment of figure 17A with embodiment of figure 11 so as to incorporate combinations of disclosed embodiments as suggested by Lin without inventive inspiration using the teachings of Lin’s embodiments).  

Consider claim 7, Lin teaches all the limitations of claim 1 and further teaches wherein the first transistor includes a source electrode connected to the first node, a drain electrode connected to the third node, and a gate electrode connected to the second node (see Lin figure 17A, element Tdrive), 

the second transistor includes a source electrode connected to a data line which transmits the data voltage, a drain electrode connected to the first node, and a gate electrode connected to a second scan signal line which transmits a second scan signal (see Lin figure 17A, element Tdata, Data, SC2), 

the third transistor includes a source electrode connected to the second node, a drain electrode connected to the third node, and a gate electrode connected to a first scan signal line which transmits a first scan signal (see Lin figure 17A, elements Toxide, SC1); 

the fourth transistor includes a source electrode connected to an initialization voltage line which transmits the initialization voltage, a drain electrode connected to the third node, and a gate electrode connected to a third scan signal line which transmits a third scan signal (see Lin figure 17A, elements Tini, SC4, Vini), 

the fifth transistor includes a source electrode connected to the high potential driving voltage line, a drain electrode connected to the first node, and a gate electrode connected to an emission signal line which transmits an emission signal (see Lin figure 17A, elements Tem1, VDDEL, EM); 

the sixth transistor includes a source electrode connected to the third node, a drain electrode connected to the fourth node, and a gate electrode connected to the emission signal line (see Lin figure 17A, elements Tem2, EM), and 

the seventh transistor includes a source electrode connected to a reset voltage line which transmits a reset voltage, a drain electrode connected to the fourth node, and a gate electrode connected to the 

Lin does not expressly disclose that the data transistor turns on to provide a data voltage during OBS interval of blanking period.  However, in view of Lin’s explicit disclosure that Vobs may be set to some predetermined or suitable voltage level that can be applied to the drive transistor such that the sampled Vth will correspond as close to the desired Vdata as possible, one of ordinary skill in the art would have found it obvious to have modified Lin to have Tdata provide Vdata/Vobs so as to reduce a number of transistors of the circuit by using Tdata to perform the function of Tobs and Tdata.  Modifying Tdata to provide Vdata/Vobs would result in having the seventh transistor connected to a same scan line as Tdata/Tobs.  Such a modification would not alter the circuit functionality because when Tar is ON, Tem1, Tem2 are OFF.  Therefore, having Tar turn on during t4 would still allow a data programming/sampling phase to be performed.

Consider claim 8, Lin teaches all the limitations of claim 1 and further teaches wherein the first transistor includes a source electrode connected to the first node, a drain electrode connected to the third node, and a gate electrode connected to the second node (see Lin figure 17A, element Tdrive), 

the second transistor includes a source electrode connected to a data line which transmits the data voltage, a drain electrode connected to the first node, and a gate electrode connected to a second scan signal line which transmits a second scan signal (see Lin figure 17A, element Tdata, Data, SC2), 

the third transistor includes a source electrode connected to the second node, a drain electrode connected to the third node, and a gate electrode connected to a first scan signal line which transmits a first scan signal (see Lin figure 17A, elements Toxide, SC1); 

the fourth transistor includes a source electrode connected to an initialization voltage line which transmits the initialization voltage, a drain electrode connected to the third node, and a gate electrode connected to a first scan signal line of a previous stage which transmits a first scan signal of the previous stage (see Lin figure 18A, elements Tini, SC1(n-2), Vini; figure 20A, elements Tini, SC2(n-1), Vini and paragraph 0144 where foregoing embodiments may be implemented individually or in any combination.  One of ordinary skill in the art would have been motivated to have modified embodiment of figure 17A with embodiment of figure 18A or 20A so as to incorporate combinations of disclosed embodiments as suggested by Lin without inventive inspiration using the teachings of Lin’s embodiments), 

the fifth transistor includes a source electrode connected to the high potential driving voltage line, a drain electrode connected to the first node, and a gate electrode connected to an emission signal line which transmits an emission signal (see Lin figure 17A, elements Tem1, VDDEL, EM); 

the sixth transistor includes a source electrode connected to the third node, a drain electrode connected to the fourth node, and a gate electrode connected to the emission signal line (see Lin figure 17A, elements Tem2, EM), and 

the seventh transistor includes a source electrode connected to a reset voltage line which transmits a reset voltage, a drain electrode connected to the fourth node, and a gate electrode connected to the 

Lin does not expressly disclose that the data transistor turns on to provide a data voltage during OBS interval of blanking period.  However, in view of Lin’s explicit disclosure that Vobs may be set to some predetermined or suitable voltage level that can be applied to the drive transistor such that the sampled Vth will correspond as close to the desired Vdata as possible, one of ordinary skill in the art would have found it obvious to have modified Lin to have Tdata provide Vdata/Vobs so as to reduce a number of transistors of the circuit by using Tdata to perform the function of Tobs and Tdata.  Modifying Tdata to provide Vdata/Vobs would result in having the seventh transistor connected to a same scan line as Tdata/Tobs. Such a modification would not alter the circuit functionality because when Tar is ON, Tem1, Tem2 are OFF.  Therefore, having Tar turn on during t4 would still allow a data programming/sampling phase to be performed.

Consider claim 9, Lin teaches all the limitations of claim 1 and further teaches wherein the first transistor includes a source electrode connected to the first node, a drain electrode connected to the third node, and a gate electrode connected to the second node (see Lin figure 17A, element Tdrive), 

the second transistor includes a source electrode connected to a data line which transmits the data voltage, a drain electrode connected to the first node, and a gate electrode connected to a second scan signal line which transmits a second scan signal (see Lin figure 17A, element Tdata, Data, SC2), 

the third transistor includes a source electrode connected to the second node, a drain electrode connected to the third node, and a gate electrode connected to a first scan signal line which transmits a first scan signal (see Lin figure 17A, elements Toxide, SC1); 

the fourth transistor includes a source electrode connected to an initialization voltage line which transmits the initialization voltage, a drain electrode connected to the second node, and a gate electrode connected to a third scan signal line which transmits a third scan signal (see Lin figure 17A, elements Tini, SC4, Vini), 

the fifth transistor includes a source electrode connected to the high potential driving voltage line, a drain electrode connected to the first node, and a gate electrode connected to an emission signal line which transmits an emission signal (see Lin figure 17A, elements Tem1, VDDEL, EM); 

the sixth transistor includes a source electrode connected to the third node, a drain electrode connected to the fourth node, and a gate electrode connected to the emission signal line (see Lin figure 17A, elements Tem2, EM), and 

the seventh transistor includes a source electrode connected to a reset voltage line which transmits a reset voltage, a drain electrode connected to the fourth node, and a gate electrode connected to the 

Lin does not expressly disclose that the data transistor turns on to provide a data voltage during OBS interval of blanking period.  However, in view of Lin’s explicit disclosure that Vobs may be set to some predetermined or suitable voltage level that can be applied to the drive transistor such that the sampled Vth will correspond as close to the desired Vdata as possible, one of ordinary skill in the art would have found it obvious to have modified Lin to have Tdata provide Vdata/Vobs so as to reduce a number of transistors of the circuit by using Tdata to perform the function of Tobs and Tdata.  Modifying Tdata to provide Vdata/Vobs would result in having the seventh transistor connected to a same scan line as Tdata/Tobs.  Such a modification would not alter the circuit functionality because when Tar is ON, Tem1, Tem2 are OFF.  Therefore, having Tar turn on during t4 would still allow a data programming/sampling phase to be performed.

Consider claim 10, Lin teaches all the limitations of claim 1 and further teaches wherein the first transistor includes a source electrode connected to the first node, a drain electrode connected to the third node, and a gate electrode connected to the second node (see Lin figure 17A, element Tdrive), 

the second transistor includes a source electrode connected to a data line which transmits the data voltage, a drain electrode connected to the first node, and a gate electrode connected to a second scan signal line which transmits a second scan signal (see Lin figure 17A, element Tdata, Data, SC2), 

the third transistor includes a source electrode connected to the second node, a drain electrode connected to the third node, and a gate electrode connected to a first scan signal line which transmits a first scan signal (see Lin figure 17A, elements Toxide, SC1); 

the fourth transistor includes a source electrode connected to an initialization voltage line which transmits the initialization voltage, a drain electrode connected to the second node, and a gate electrode connected to a first scan signal line of a previous stage which transmits a first scan signal of the previous stage (see Lin figure 18A, elements Tini, SC1(n-2), Vini; figure 20A, elements Tini, SC2(n-1), Vini and paragraph 0144 where foregoing embodiments may be implemented individually or in any combination.  One of ordinary skill in the art would have been motivated to have modified embodiment of figure 17A with embodiment of figure 18A or 20A so as to incorporate combinations of disclosed embodiments as suggested by Lin without inventive inspiration using the teachings of Lin’s embodiments), 

the fifth transistor includes a source electrode connected to the high potential driving voltage line, a drain electrode connected to the first node, and a gate electrode connected to an emission signal line which transmits an emission signal (see Lin figure 17A, elements Tem1, VDDEL, EM); 

the sixth transistor includes a source electrode connected to the third node, a drain electrode connected to the fourth node, and a gate electrode connected to the emission signal line (see Lin figure 17A, elements Tem2, EM), and 

the seventh transistor includes a source electrode connected to the reset voltage line which transmits a reset voltage, a drain electrode connected to the fourth node, and a gate electrode connected to the 

Lin does not expressly disclose that the data transistor turns on to provide a data voltage during OBS interval of blanking period.  However, in view of Lin’s explicit disclosure that Vobs may be set to some predetermined or suitable voltage level that can be applied to the drive transistor such that the sampled Vth will correspond as close to the desired Vdata as possible, one of ordinary skill in the art would have found it obvious to have modified Lin to have Tdata provide Vdata/Vobs so as to reduce a number of transistors of the circuit by using Tdata to perform the function of Tobs and Tdata.  Modifying Tdata to provide Vdata/Vobs would result in having the seventh transistor connected to a same scan line as Tdata/Tobs. Such a modification would not alter the circuit functionality because when Tar is ON, Tem1, Tem2 are OFF.  Therefore, having Tar turn on during t4 would still allow a data programming/sampling phase to be performed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al, U.S. Patent Publication No. 20170263183 (light emitting diode display), Le et al, U.S. Patent Publication No. 20180075801 (display flicker reduction), Lin et al, U.S. Patent Publication No. 20190057646 (low refresh rate display), Gao et al, U.S. Patent Publication No. 20190385530 (pixel circuit). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625